UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-03061) Exact name of registrant as specified in charter:	Putnam Global Natural Resources Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	May 31, 2012 Item 1. Schedule of Investments: Putnam Global Natural Resources Fund The fund's portfolio 5/31/12 (Unaudited) COMMON STOCKS (98.8%) (a) Shares Value Chemicals (19.2%) Air Products & Chemicals, Inc. 27,100 $2,141,984 Albemarle Corp. 29,900 1,814,930 Arkema (France) 4,401 289,055 BASF SE (Germany) 112,128 7,832,006 Celanese Corp. Ser. A 50,200 1,998,462 Dow Chemical Co. (The) 189,900 5,898,294 E.I. du Pont de Nemours & Co. 73,976 3,570,082 Eastman Chemical Co. 44,300 2,062,608 Georgia Gulf Corp. (NON) 35,900 1,068,384 Lanxess AG (Germany) 53,516 3,553,982 Linde AG (Germany) 13,443 2,065,886 LyondellBasell Industries NV Class A (Netherlands) 23,117 912,197 Monsanto Co. 42,869 3,309,487 Mosaic Co. (The) 56,200 2,679,616 Petronas Chemicals Group Bhd (Malaysia) 7,000 14,787 Potash Corp. of Saskatchewan, Inc. (Canada) 139 5,506 PPG Industries, Inc. 12,364 1,278,932 Praxair, Inc. 19,800 2,103,552 Solvay SA (Belgium) 15,046 1,586,022 Syngenta AG (Switzerland) 13,531 4,360,455 Tronox, Inc. (NON) 63,771 10,330,902 Containers and packaging (1.5%) Crown Holdings, Inc. (NON) 133,200 4,540,788 Energy equipment and services (9.3%) Baker Hughes, Inc. 99,400 4,147,962 Cameron International Corp. (NON) 125,800 5,747,802 National Oilwell Varco, Inc. 30,500 2,035,875 Schlumberger, Ltd. 150,709 9,532,344 Seadrill, Ltd. (Norway) 101,581 3,379,325 Technip SA (France) 40,999 3,761,150 Machinery (0.1%) China National Materials Co., Ltd. (China) 707,000 225,903 Metals and mining (16.1%) Barrick Gold Corp. (Canada) 181,600 7,136,703 BHP Billiton PLC (United Kingdom) 523,091 13,713,995 First Quantum Minerals, Ltd. (Canada) 155,400 2,721,776 Fortescue Metals Group, Ltd. (Australia) 589 2,651 Goldcorp, Inc. (Canada) 159,400 5,818,250 Iluka Resources, Ltd. (Australia) 256,955 3,354,017 Kinross Gold Corp. (Canada) 200,400 1,608,478 Newcrest Mining, Ltd. (Australia) 403 9,783 Rio Tinto PLC (United Kingdom) 152,948 6,595,727 Walter Energy, Inc. 62,600 3,032,970 Xstrata PLC (United Kingdom) 381,155 5,469,924 Oil, gas, and consumable fuels (50.6%) Alpha Natural Resources, Inc. (NON) 288,500 3,023,480 Anadarko Petroleum Corp. 67,400 4,111,400 BG Group PLC (United Kingdom) 521,837 10,044,695 Cabot Oil & Gas Corp. 64,600 2,102,084 Canadian Natural Resources, Ltd. (Canada) 210,100 6,033,370 Chevron Corp. 122,000 11,993,820 Cobalt International Energy, Inc. (NON) 109,978 2,491,002 CONSOL Energy, Inc. 52,000 1,460,160 Energen Corp. 47,000 2,075,050 ENI SpA (Italy) 301,956 5,855,603 EOG Resources, Inc. 38,600 3,832,980 Exxon Mobil Corp. 426,938 33,570,135 Hess Corp. 120,000 5,244,000 Inpex Corp. (Japan) 745 4,306,853 Kodiak Oil & Gas Corp. (NON) 150,200 1,218,122 Linn Energy, LLC (Units) 36,306 1,289,952 Marathon Oil Corp. 247,100 6,155,261 Nexen, Inc. (Canada) 147,136 2,307,792 Noble Energy, Inc. 66,900 5,650,374 OGX Petroleo e Gas Participacoes SA (Brazil) (NON) 165,500 845,204 Royal Dutch Shell PLC Class A (London Stock Exchange) (United Kingdom) 382,817 11,909,440 Royal Dutch Shell PLC Class A (Amsterdam Stock Exchange) (United Kingdom) 293,848 9,120,591 Southwestern Energy Co. (NON) 162,200 4,546,466 Swift Energy Co. (NON) 46,700 929,797 Total SA (France) 207,076 8,959,815 Tullow Oil PLC (United Kingdom) 276,903 6,142,084 Paper and forest products (2.0%) International Paper Co. 87,000 2,540,400 MeadWestvaco Corp. 128,100 3,522,747 Total common stocks (cost $347,909,062) SHORT-TERM INVESTMENTS (1.3%) (a) Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.177% to 0.192%, March 7, 2013 (SEGSF) $374,000 $373,573 U.S. Treasury Bills with effective yields ranging from 0.079% to 0.092%, August 23, 2012 (SEGSF) 180,000 179,973 U.S. Treasury Bills with effective yields ranging from 0.071% to 0.111%, July 26, 2012 (SEGSF) 544,000 543,924 U.S. Treasury Bills with effective yields ranging from 0.079% to 0.083%, June 28, 2012 343,000 342,979 Putnam Money Market Liquidity Fund 0.12% (e) 2,453,529 2,453,529 SSgA Prime Money Market Fund 0.10% (P) 130,000 130,000 Total short-term investments (cost $4,023,849) TOTAL INVESTMENTS Total investments (cost $351,932,911) (b) FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $205,078,316) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 6/20/12 $4,243,414 $4,488,612 $245,198 British Pound Sell 6/20/12 3,584,901 3,771,080 186,179 Euro Buy 6/20/12 503,168 538,844 (35,676) Swiss Franc Buy 6/20/12 3,050,982 3,258,474 (207,492) Barclays Bank PLC Australian Dollar Buy 6/20/12 3,373,858 3,571,720 (197,862) British Pound Sell 6/20/12 6,248,534 6,575,710 327,176 Canadian Dollar Buy 6/20/12 1,486,822 1,553,356 (66,534) Euro Buy 6/20/12 6,971,761 7,419,494 (447,733) Hong Kong Dollar Buy 6/20/12 4,089,474 4,089,993 (519) Japanese Yen Buy 6/20/12 1,345,253 1,314,524 30,729 Swiss Franc Sell 6/20/12 1,898,780 2,029,877 131,097 Citibank, N.A. British Pound Buy 6/20/12 3,615,106 3,805,239 (190,133) Canadian Dollar Buy 6/20/12 2,037,594 2,129,090 (91,496) Euro Sell 6/20/12 3,281,163 3,517,029 235,866 Hong Kong Dollar Buy 6/20/12 6,638,811 6,637,532 1,279 Hong Kong Dollar Sell 6/20/12 6,638,811 6,642,543 3,732 Swiss Franc Sell 6/20/12 455,361 486,967 31,606 Credit Suisse AG Australian Dollar Buy 6/20/12 1,018,859 1,015,632 3,227 British Pound Sell 6/20/12 4,384,576 4,612,533 227,957 Canadian Dollar Buy 6/20/12 227,528 237,907 (10,379) Euro Sell 6/20/12 1,265,277 1,355,413 90,136 Japanese Yen Buy 6/20/12 18,850,040 18,428,784 421,256 Norwegian Krone Buy 6/20/12 1,316,894 1,407,114 (90,220) Deutsche Bank AG Australian Dollar Sell 6/20/12 2,669,070 2,822,074 153,004 Canadian Dollar Buy 6/20/12 1,585,731 1,656,188 (70,457) Euro Sell 6/20/12 1,726,030 1,849,854 123,824 Swedish Krona Buy 6/20/12 1,200,149 1,295,008 (94,859) Goldman Sachs International Australian Dollar Buy 6/20/12 2,015,541 2,043,707 (28,166) British Pound Buy 6/20/12 699,504 735,953 (36,449) Euro Buy 6/20/12 1,626,855 1,742,039 (115,184) Japanese Yen Sell 6/20/12 1,170,313 1,144,037 (26,276) Norwegian Krone Sell 6/20/12 1,367,722 1,460,361 92,639 HSBC Bank USA, National Association Australian Dollar Buy 6/20/12 10,982,764 11,773,144 (790,380) British Pound Sell 6/20/12 2,034,249 2,140,750 106,501 Hong Kong Dollar Sell 6/20/12 2,384,208 2,380,537 (3,671) Norwegian Krone Sell 6/20/12 317,832 339,206 21,374 JPMorgan Chase Bank, N.A. Australian Dollar Buy 6/20/12 1,575,511 1,667,697 (92,186) British Pound Buy 6/20/12 4,720,998 4,967,992 (246,994) Canadian Dollar Buy 6/20/12 843,627 924,758 (81,131) Euro Sell 6/20/12 8,696,430 9,317,316 620,886 Hong Kong Dollar Sell 6/20/12 2,743,148 2,744,666 1,518 Japanese Yen Sell 6/20/12 2,188,422 2,143,390 (45,032) Swiss Franc Buy 6/20/12 1,854,089 1,983,192 (129,103) Royal Bank of Scotland PLC (The) Australian Dollar Buy 6/20/12 2,044,040 2,160,447 (116,407) British Pound Buy 6/20/12 4,947,693 5,195,860 (248,167) Canadian Dollar Buy 6/20/12 1,859,229 1,941,603 (82,374) Euro Sell 6/20/12 6,201,243 6,605,861 404,618 Japanese Yen Sell 6/20/12 160,656 156,931 (3,725) Swiss Franc Sell 6/20/12 830,607 888,130 57,523 State Street Bank and Trust Co. Australian Dollar Buy 6/20/12 1,873,339 1,982,759 (109,420) Canadian Dollar Buy 6/20/12 2,168,537 2,265,966 (97,429) Euro Buy 6/20/12 1,870,711 2,005,746 (135,035) Israeli Shekel Buy 6/20/12 927,097 953,753 (26,656) UBS AG Australian Dollar Buy 6/20/12 1,488,847 1,575,779 (86,932) British Pound Sell 6/20/12 7,247,782 7,747,176 499,394 Canadian Dollar Buy 6/20/12 4,399,205 4,412,981 (13,776) Euro Buy 6/20/12 5,199,854 5,571,373 (371,519) Israeli Shekel Buy 6/20/12 309,041 319,167 (10,126) Israeli Shekel Sell 6/20/12 309,041 314,968 5,927 Norwegian Krone Buy 6/20/12 782,641 835,841 (53,200) Westpac Banking Corp. Australian Dollar Sell 6/20/12 1,262,412 1,334,734 72,322 British Pound Sell 6/20/12 2,981,253 3,136,966 155,713 Canadian Dollar Buy 6/20/12 90,198 64,545 25,653 Euro Buy 6/20/12 4,750,230 5,088,703 (338,473) Japanese Yen Sell 6/20/12 6,648,938 6,499,691 (149,247) Total Key to holding's abbreviations Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through May 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $306,759,586. (b) The aggregate identified cost on a tax basis is $353,007,073, resulting in gross unrealized appreciation and depreciation of $7,457,386 and $53,445,252, respectively, or net unrealized depreciation of $45,987,866. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,614 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $87,412,406 and $89,153,308, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,693,629 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 54.4% United Kingdom 20.5 Canada 8.4 Germany 4.4 France 4.2 Italy 1.9 Switzerland 1.4 Japan 1.4 Norway 1.1 Australia 1.1 Belgium 0.5 Other 0.7 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $283,384 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,645,208 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $309,776. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Energy $124,651,285 $59,172,703 $— Industrials 225,903 — — Materials 73,478,286 45,467,052 — Total common stocks — Short-term investments 2,583,529 1,440,449 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(664,084) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $4,276,334 $4,940,418 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Natural Resources Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 27, 2012
